COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                         EL PASO

RODERICK MORRISON,                                 )
                                                   )            No. 08-13-00319-CR
               Appellant,                          )
                                                   )   Appeal from Criminal District Court No. 6
vs.                                                )
                                                   )            of Dallas County, Texas
THE STATE OF TEXAS,                                )
                                                   )             (TC# F-11-56210-X)
               State.                              )

                                           ORDER

       The reporter’s record in the above styled and numbered cause was originally due
November 18, 2013. No reporter’s record having been filed the Court extending the due date
until December 8, 2013. As of this date, the reporter’s record has not been filed.

         It is therefore ORDERED that the trial judge conduct a hearing to determine whether
appellant has been deprived of a reporter’s record for any reason, including ineffective assistance
of counsel, and to make appropriate findings and recommendations, which may include
appointment of new counsel. The record of such hearing, including any orders and findings of
the trial judge, shall be certified and forwarded to this office on or before January 18, 2014.

       IT IS SO ORDERED this 18th day of December, 2013.



                                                       PER CURIAM

Before McClure, C.J., Rivera, and Rodriguez, JJ.